PER CURIAM.
W.D. challenges the trial court’s oral pronouncement that he be placed in boot camp. Although the trial judge stated at the disposition hearing that he was committing W.D. to a level six placement for boot camp commitment, the written order simply commits the child to the Department of Juvenile Justice for a level six placement. We affirm the written order because boot camp placement is not authorized for petit theft. See § 39.057(3)(a) and (b), Fla.Stat. (1993).
The written order of the trial court committing the child to a level six restriction is hereby affirmed.
DANAHY, A.C.J., QUINCE, J., and HALL, VINCENT, Senior Judge, concur.